Citation Nr: 1513611	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 3, 2012, and to a rating in excess of 30 percent as of July 3, 2012, for residuals of squamous cell carcinoma and basal cell carcinoma.  

2.  Entitlement to a rating in excess of 30 percent for laryngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from August 1942 to October 1945.  

The issue of entitlement to an increased rating for squamous cell and basal cell carcinoma comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a July 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for that disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a November 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the issue to the Board for action consistent with the Memorandum Decision.  The case was remanded by the Board for additional development in April 2012, August 2013, and April 2014.  The issue has now been returned to the Board for further appellate action.  

The issue of entitlement to an increased rating for laryngitis comes before the Board on appeal from a March 2006 rating decision by the RO in Montgomery, Alabama.  That issue was previously before the Board, most recently in April 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  

With regard to the issue of entitlement to an increased rating for residuals of squamous cell and basal cell carcinoma, the Board notes that of record are private dermatology records showing that the Veteran had additional cancerous spots removed at least as recently as February 2014.  A review of the record shows that the Veteran was last provided a VA scar examination in November 2013.  As the Veteran has had additional cancerous spots removed since the last VA examination, the Board finds that the Veteran should be provided a new VA scar examination to determine the current level of severity of that disability, to include additional residual scars.

With regard to the claim of entitlement to an increased rating for laryngitis, the Board notes that in a September 2014 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to a 30 percent rating for laryngitis, effective the date of claim for increase.  The Veteran was notified that a 30 percent rating was the highest allowable rating for that disability.  However, the Veteran was not issued a supplemental statement of the case notifying him of why a higher rating, to include an extra-schedular rating, was not warranted.  There is no indication from the record that the Veteran has expressed \ satisfaction with the 30 percent rating assigned.  In fact, the Veteran has continued to submit additional evidence to show he should be granted a higher rating for his laryngitis.  Therefore, the Board finds that the Veteran should be issued a supplemental statement of the case with regard to that issue before the Board takes further appellate action.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected squamous cell and basal cell carcinoma, to specifically include details regarding residuals scars.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claims, to include whether entitlement to extraschedular ratings is warranted for laryngitis or squamous and basal cell carcinoma.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

